 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8   CHERKASOV YAROSLAV,

 9                            Petitioner,               Case No. C18-0821-TSZ

10           v.                                         ORDER OF DISMISSAL

11   ICE FIELD OFFICE DIRECTOR,

12                            Respondent.

13

14           Having reviewed the Report and Recommendation of the Honorable Mary Alice Theiler,

15   United States Magistrate Judge, docket no. 14, to which no objection was timely filed, the Court

16   finds and ORDERS:

17           (1)   The Report and Recommendation is ADOPTED in part and MODIFIED in part;

18           (2)   The Government’s motion to dismiss as moot (docket no. 13) is GRANTED;

19           (3)   The Government’s motion to dismiss on the merits (docket no. 6) is STRICKEN as

20   moot;

21           (4)   Petitioner’s habeas petition and this action are DISMISSED as moot; and

22   \\

23   \\




     ORDER OF DISMISSAL - 1
 1        (5)    The Clerk is directed to send copies of this Order to the parties and to Judge Theiler.

 2        Dated this 7th day of December, 2018.



                                                        A
 3

 4
                                                        Thomas S. Zilly
 5
                                                        United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
